Citation Nr: 1231772	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability, to include arthritis. 

2. Entitlement to service connection for a disability of the right leg and knee, to include arthritis.

3. Entitlement to service connection for a low back disability. 

4. Entitlement to service connection for a neck disability, to include arthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION


The Veteran had active service from November 1965 to July 1969.  The Veteran received a Navy Achievement Medal with Combat "V".   

These matters come to the Board of Veterans' Appeals (Board) from July 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In November 2010 the Board remanded the claims for further development, including VA examinations, which has been completed. 


FINDINGS OF FACT

1. A bilateral hip disability, to include arthritis, was not first manifested during service, or within a year after discharge from service, and the evidence of record is against a finding that a bilateral hip disability is related to any disease or injury incurred in or aggravated by service.  

2. A right leg and knee disability, to include arthritis, was not first manifested during service, or within a year after discharge from service, and the evidence of record is against a finding that a right leg and knee disability is related to any disease or injury incurred in or aggravated by service.  

3. A low back disability was not first manifested during service, or within a year after discharge from service, and the evidence of record is against a finding that a low back disability is related to any disease or injury incurred in or aggravated by service.  

4. A neck disability, to include arthritis, was not first manifested during service, or within a year after discharge from service, and the evidence of record is against a finding that a neck disability is related to any disease or injury incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hip disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

2. The criteria for service connection for a right leg and knee disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

3. The criteria for service connection for a low back disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

4. The criteria for service connection for a neck disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in April 2004 and November 2011 letters and the claims were subsequently readjudicated, most recently in a March 2012 supplemental statement of the case (SSOC). 

The Veteran's available service treatment records and VA medical treatment records have been obtained.  As instructed by the Board's remand instructions, a November 2011 letter was sent to the Veteran, asking that he identify the medical providers who have treated his low back, neck, hips and right leg since service, and who treated him for the December 1988 workplace back injury and a September 1999 motorcycle accident.  No response was received.  Although the claims file contains two addresses that the Veteran has used, there is no indication that he did not receive the November 2011 letter.  The letter was mailed to his address of record at the time, and the address he used in an October 2011 correspondence, and it was not returned.  Furthermore he was again informed of the lack of information and response from him in a March 2012 SSOC.  The Veteran did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

A search was conducted for Da Nang Hospital records for 1969 but no records were located.  The Veteran was notified of that fact in a September 2008 SSOC.

The Board has reviewed the Veteran's "Virtual VA" file. 

The Veteran's Social Security Administration disability determinations, and the records considered in that determination, were obtained in April 2008.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in January 2012; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination was adequate as the examiner reviewed the record, evaluated the Veteran and provided an opinion as to the cause of the Veteran's current disabilities. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is shown to have participated in combat with the enemy; he received Navy Achievement Medal with Combat "V."  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are applicable.  The Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154 (b). 

This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Bilateral hip disability and right leg and knee disability  

The Veteran contends that he injured his right hip, leg and knee during a rocket attack in Vietnam in May 1969.  He reported that afterwards he was treated in the Da Nang field hospital and put in a long leg cast for three weeks.  He also reported in June 2004 that his right hip and knee problems were caused by his back.  

Although the Board finds the Veteran's report of a rocket attack credible and consistent with the circumstances, conditions, or hardships of his service, the Veteran's contention that he sustained a chronic injury to his right hip, leg and knee as a result of the rocket attack is rebutted by clear and convincing evidence.  

The Veteran reported being treated for his right hip and leg at the Da Nang hospital.  Unfortunately records from the hospital are not available.  Given the Veteran's combat service, the Board is not drawing an inference from silence in the service treatment records.  Kahana v. Shinseki, 24 Vet. App. 428, (2011).  Rather, the Board notes that the Veteran did not report experiencing any additional hip or leg complaints, or a history of hip injury, after the reported initial treatment or at the separation examination.  

Service treatment records identify the Veteran's complaints in chronological order and include several entries during his service in Vietnam.  Notations detail treatment from December 1967 and January 1968 for urethritis.  The next chart entry is an April 27, 1969 notation detailing a left foot blister.  The chart entry on the line below is dated June 6, 1969 for a sprained right ankle, treated with a cast.  A June 7, 1969 x-ray report of the right ankle noted the injury occurred within "command - work - non-hostile" and that the Veteran twisted his ankle while jumping over a blast wall.  The x-ray report was negative for any fracture, noted a short leg cast was applied and sent the Veteran to light duty with crutches.  The Veteran was seen for his right ankle five times in June 1969, but did not report a history of injuring his right hip or leg in the initial injury or complain of any current right hip or leg injury.  The cast was removed in late June 1969.  The report of a separation examination conducted July 8, 1969, included a normal clinical evaluation of the lower extremities and was silent for any significant interval history or pertinent defects or diagnoses.  There is no Report of Medical History included with that examination.

The Veteran submitted a picture of himself on crutches contending that the picture establishes that he injured his right leg and hip in service.  In the picture the Veteran is in uniform receiving a piece of paper, which he reports was his E-5 promotion.  The E-5 promotion is dated June 13, 1969.  The Board agrees that on June 13, 1969 the Veteran was likely on crutches but it was for a sprained right ankle, as documented in the service treatment records.  In the picture submitted by the Veteran, his hips are visible, in pants, and there does not appear to be a cast on his hip or anything resembling a full leg cast on his right leg. 

Post-service, the Veteran reported that his right hip pain was due to shrapnel in his leg from service.  However, service treatment records contain no record of any shrapnel wounds, and no scars were noted on either lower extremity upon exit from service.  The separation examination did note scars on the left hand and right shoulder, and a vaccination scar on the upper left arm. 

At the January 2012 VA examination the examiner considered the Veteran's reported history that his right hip was hurting for "45 years" and that he injured it in a rocket attack in 1969 and was treated with a long cast for 3 weeks.  The diagnosis was osteoarthritis in both hips.  The examiner opined that considering the lack of continuity of symptoms, the Veteran's current arthritic hip joint was not the same condition he was treated for in service.  The examiner further noted that the type of injury reported by the Veteran was less likely that not the causative agent of the current arthritic condition.  The VA examiner also opined that his right knee and leg condition was very likely secondary to his arthritic right hip joint.  However, as the Veteran is not service connected for a hip disability; there is no basis for secondary service connection of the right knee and leg.  The examiner acknowledged the Veteran's report of an in service hip injury, but still concluded that the current hip osteoarthritis was not related to the in service hip injury.  

In short, there is no evidence of any bilateral hip, or right leg and knee disability injury or disease for many years after service.  Although the Veteran contends that he has had hip pain for 45 years, which he is competent to report, the evidence of record contradicts his assertion.  The first instance of any medical complaint of hip pain post-service was in January 1990, and even then he did not report a history of a hip injury during service.  In January 1990 he reported being in excellent health until a work injury in December 1988 after which he developed low back discomfort and referred pain into the right hip.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Other than the Veteran's assertions, there is no evidence of continuity of symptomatology of hip or right leg and knee pain from service or during the 20 years before this disability was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Assuming that the Veteran injured his right hip and leg in May 1969, it was an acute injury, not chronic, as he did not complain of any hip or leg problems after it, either during his remaining period of service or for more than 20 years post service. 

There is no evidence that the Veteran's current bilateral hips or right leg and knee disabilities are related to any injury or disease in service.  Service connection for bilateral hips and right leg and knee disabilities is not warranted.

Low back disability 

The Veteran currently has degenerative changes of his lumbar spine, and piriformis syndrome of the right hip and back.  

The Veteran seeks service connection for his low back disability but did not identify a theory of entitlement.  It appears that his back pain may be associated with his hip pain, however as the Veteran is not service connection for a hip disability; there is no basis for secondary service connection.

Service treatment records are negative for any complaints of or treatment for any back conditions during service.  No back complaints were noted upon entry or exit. 

A January 1990 letter from Dr. D.B., a private physician who evaluated the Veteran, reported that the Veteran denied any difficulties with his back until his initial work injury of December 1988 when he developed gradually increasing low back discomfort while lifting and bending.  He was off work for a short period and returned to work on light duty, after which he sustained four distinct episodes of symptomatic aggravation.  The current diagnosis was discogenic pain related to the work injury.  

VA treatment records also contain the Veteran's reports that he injured his back at his workplace in 1988, almost 20 years post-service. 

At the January 2012 VA examination he reported injuring his back at work in 1988 and that his back has continued to hurt ever since.  He did not allege any in service incurrence.  The examiner opined that his low back disability was not related to service as he was not treated for a back condition in service or for years afterwards. 

In sum, there was no back injury or disease in service or within one year post service.  There is no evidence suggesting that the Veteran's current low back disability is related to any injury or disease in service.  As such, service connection for a low back disability is not warranted.

Neck disability  

The Veteran is currently diagnosed with chronic cervical strain.  He contends that he injured his neck during the Tet offensive in January 1968.  

Service treatment records are negative for any complaints of or treatment for any neck conditions during service.  No neck complaints were noted upon entry to or separation from service. 

At the January 2012 VA examination the examiner opined that the Veteran's neck injury was not related to service as he was not treated for it in service. 

As discussed above, as a combat Veteran, lay evidence of service incurrence of an injury, may establish service connection, notwithstanding the fact that there is no official record of such incurrence.  The only time the Veteran has reported injuring his neck in service, during the Tet offensive in January 1968, was in his 2004 claim form and at the January 2012 VA examination.  Despite years of VA medical treatment he has never reported injuring his neck in service, in fact, in October 2004 he reported "no known injury to the neck."  As such the Veteran's report of a neck injury in service is not credible.  

Even if the Veteran did injure his neck in service, it was acute and transitory as there was no neck injury noted upon exit from service and no evidence of any neck complaints whatsoever until he filed his claim in 2004, over 30 years post service.  

Service connection for a neck disability is not warranted. 


ORDER

Service connection for a bilateral hip disability, to include arthritis, is denied. 

Service connection for a disability of the right leg and knee, to include arthritis is denied.

Service connection for a low back disability is denied. 

Service connection for a neck disability, to include arthritis, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


